Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 16th May 2022 has been entered. Claims 1-5 and 7-14 remain pending in the application. New claim 14 has been added to the application. Applicant’s amendments to the drawing have overcome each and every objection set forth in the Non-Final Office Action mailed 11/16/2021.
 
Response to Arguments
Applicant's arguments filed 16th May 2022, regarding the 35 USC 102 and 103 rejections of Claims 1-5 and 7-14 have been fully considered but they are not persuasive for these reasons:
Regarding Applicant’s assertion that Kim does not teach the portion of the claim that has been added to claim 1 and therefore the rejection no longer makes sense (Page 6,  Lines Para 2), the examiner disagrees, pointing out that Kim actually teaches the newly amended portion of claim 1 (See the detailed description of the rejection of claim 1).
Regarding Applicant’s assertion that Hougendobler does not teach a latch space (Page 6,  Para 2), the examiner agrees, but points out that the rejection is still appropriate, because the U shaped socket face portion (Fig B) supported by a pair of angled socket struts is the only limitation for which the secondary reference of Hougendobler is relied on. The latch space is taught by Kim.
Regarding Applicant’s assertion that Sutter doesn’t teach the slotted frame divider member, rectangular slots and claim 3 as a whole (Page 10,  Lines Para 1), the examiner disagrees, pointing out that Applicant’s slotted from member 110 is the same as Sutter’s frame member 36, Applicant’s slots 133 are equivalent to Sutter’s portion of element 12 containing slots 24 that receive the slotted members. Applicant’s T-tabs 117 are the portions slotted member 36 of Sutton that don’t include rectangular slot portions 42. Claim 3, states that the rectangular slotted portions are within the slotted member which can be seen in Sutter as well (Elements 36, and 42). The slots being referenced in the claim is not the slot that the t-tab fits into, but the slots within the slotted frame. Those slots 42 of Sutter are through slots as the go all the way from the top to the bottom, except for a portion of the top which is considered the handle.
Claim Objections
Claim 1 is objected to because of the following informalities: 
(Line 13) “on full insertion” appears to include a typo and for purposes of examination, the examiner is interpreting the phrase to mean “full on insertion”.
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102 (a) (1) as being unpatentable by US Patent 5984095 issued to Kim (Here forth “Kim”).
Regarding claim 1, Kim discloses: A re-configurable golf bag frame (Fig 4, as a portion of the bag can be reconfigured, it is a reconfigurable golf bag) for the top of a golf bag with at least one removable divider comprising: 
at one internal frame member (There are multiple frame members 50 at various locations at the top of the bag. One of them will be called the internal frame) and another frame member (another internal frame member 50); 
at least one removable divider (Figure 9, 40a) having a pair of snap clips (Figure 9, 44), each snap clip (Figure 9, 44) of said pair of snap clips mechanically coupled to each removable divider end face (Figure 9, 44 is on end of both sides of divider), each snap clip comprising a pair of snap clip arms (Fig 9, each snap clip 44 contains a pair of arms) and a pair of latches (Fig 9, at the bottom end of the snap clip pair attached to the pair arms is a latch portion), each latch disposed at the end of each snap clip arm respectively (Fig 9, snap clip 44); 
at least one pair of snap clip sockets (Figure 9,  52, 52a), at least one snap clip socket (Figure 9,  52, 52a) of said pair of snap clip sockets (Figure 9,  52, 52a) disposed on a side wall of said internal frame member (Figure 4,  40a-b attached to one internal frame members 50), and at least one snap clip socket (Figure 9,  52, 52a) disposed on a side wall of said another frame member (another internal frame member 50); and wherein when snapped ( Figure 9, 44 snaps into 52 and is locked into groove 52a) into said pair of snap clip sockets (Figure 9, 52,52a), said removable divider (Figure 4, 40 a-b) provides a reconfigurable partition of a golf club slot (Column 1, lines 25-28); and
wherein a full on insertion of said at least one removable divider into said snap clip socket (Fig 1 and 9, the snap clip 44 can fully engage with the socket 52 into groove 52a), each of said snap clip arms and each of said pair of latches expand apart where said latches fill a pair of latch spaces (Fig 9, when the snap clip 44 is inserted into the socket it fill a pair of latch spaces that in the groove 52a; the latch space is where each of the snap clips go through the groove), each latch space disposed within a side wall of said at least one pair of snap clip sockets (Fig 9, The latch spaces are shown where the snap clips exit the groove 52a when they clip on).
Regarding claim 7, Kim further discloses: wherein said snap clip comprises a pair of snap clip arms (Figure 6, 44 consists of a pair of arms) and a pair of latches (Figure 6, 44 consist of a pair of latches on the ends of the arms) separated about a compression opening (Figure 6, opening of 50) between the snap clip arms (Figure 6, 44 consists of a pair of arms) and wherein said pair of latches (Figure 6, 44 consist of a pair of latches on the ends of the arms) compress (latch 44 is pushed or compressed into opening of 50) into said compression opening (Figure 6, opening of 50)  on insertion or removal of a removeable divider from said snap clip socket (Figure 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of US Publication 20120187011 by Tang (Here forth “Tang”).
Regarding claim 2, Kim does not expressly disclose at least another frame member disposed parallel to the third internal frame member. Kim also does not expressly disclose that the removable divider has a slot about midway between the removable divider end faces where slot slides over said third internal frame member. Tang discloses a similar golf bag further comprising a third internal frame member disposed about parallel to said at least one internal frame (Fig A, the golf bag shape is triangular making one of the sides able to be parallel to divider) and wherein said at least one removable divider (10) comprises a slot (12) about midway (slots 12 are located near the midway of ends of divider 10) between said removable divider end faces (10), said slot (10) to slide over said third internal frame member (15).

    PNG
    media_image1.png
    406
    430
    media_image1.png
    Greyscale

Fig A- Examiner Annotated Fig 4 of Tang
It would have been obvious to a person having ordinary skill in the art having the teachings of Kim and Tang before them, when the application was filed, to have modified the golf bag of Kim to have a triangular shaped golf bag top and have a divider with a slot midway that slides over the third frame, as taught by Tang, to advantageously provide more space to hold golf clubs than a circular opening can and so that the divider can comfortably attach over the internal frame that would otherwise prevent the divider from attaching to the golf bag.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of US Publication 20010025802 by Sutter (Here forth “Sutter”).
Regarding claim 3, Kim does not expressly disclose another frame member comprising a slotted frame. Sutter discloses a similar golf bag wherein said another frame member comprises a slotted frame member (covering strip 36 with slots 42 that are used to attach slotted frame member 36 to golf bag) having a rectangular slot within said slotted frame member (Fig 1, the slots 42 can be seen to be rectangular), wherein said rectangular slot passes entirely through said slotted frame member from top to bottom (Fig 1, the slots 42 go from the top to the bottom of the slotted frame 36).
It would have been obvious to a person having ordinary skill in the art having the teachings of Kim and Sutter before them, when the application was filed, to have modified the golf bag of Kim to include another frame member that is slotted, as taught by Sutter, to advantageously so fit into the existing golf bag frame members.
Regarding claim 14, Kim discloses a re-configurable golf bag frame (Fig 4, as a portion of the bag can be reconfigured, it is a reconfigurable golf bag) for the top of a golf bag with at least one removable divider comprising: 
at one internal frame member (There are multiple frame members 50 at various locations at the top of the bag. One of them will be called the internal frame) and another frame member (another internal frame member 50), [Not taught: another frame member comprising a slotted frame member having rectangular slots disposed within said another frame member, each of said rectangular slots to slidingly accept a T-tab which adjustably passes through said slotted frame member from a top surface of said slotted frame member to a bottom surface of said slotted frame member]; 
at least one removable divider (Figure 9, 40a) having a pair of snap clips (Figure 9, 44), each snap clip (Figure 9, 44) of said pair of snap clips mechanically coupled to each removable divider end face (Figure 9, 44 is on end of both sides of divider); 
at least one pair of snap clip sockets (Figure 9,  52, 52a), at least one snap clip socket (Figure 9,  52, 52a) of said pair of snap clip sockets (Figure 9,  52, 52a) disposed on a side wall of said internal frame member (Figure 4,  40a-b attached to one internal frame members 50), and at least one snap clip socket (Figure 9,  52, 52a) disposed on a side wall of said another frame member (another internal frame member 50); and 
wherein when snapped into said pair of snap clip sockets (Figure 9, 52,52a), said removable divider (Figure 4, 40 a-b) provides a partition of a re-configurable golf club slot (Column 1, lines 25-28).
Kim does not expressly disclose another slotted frame. 
Sutter discloses a similar golf bag wherein another frame member comprising a slotted frame member (covering strip 36 with slots 42 that are used to attach slotted frame member 36 to golf bag) having rectangular slots disposed within said another frame member (Fig 1, the slots 42 can be seen to be rectangular), each of said rectangular slots (42) to slidingly accept a T-tab (Fig 1, the portion of the slotted from 26 that doesn’t include a slot) which adjustably passes through said slotted frame member from a top surface of said slotted frame member to a bottom surface of said slotted frame member (Fig 1, the T-tab can be seen going from the top surface to the bottom surface of the slotted frame member 36).
It would have been obvious to a person having ordinary skill in the art having the teachings of Kim and Sutter before them, when the application was filed, to have modified the golf bag of Kim to include another frame member that is slotted, as taught by Sutter, to advantageously so fit into the existing golf bag frame members.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of US Patent 6564936 issued to Campbell (Here forth “Campbell”).
Regarding claim 4, Kim does not expressly disclose at least one removable divider comprises a soft material overlay to provide an ergonomic grabbing surface. Campbell discloses a similar gold bag wherein said at least one removable divider comprises a soft material overlay to provide an ergonomic grabbing surface (Column 4, lines 21-23, Cushion surface of divider is ergonomic).
It would have been obvious to a person having ordinary skill in the art having the teachings of Kim and Campbell before them, when the application was filed, to have modified the golf bag of Kim to include an ergonomic grabbing surface, as taught by Campbell, to advantageously make it comfortable for the user to grab the removable dividers.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of US Patent issued to Stamp (Here forth “Stamp”).
Regarding claim 5, Kim does not expressly disclose that the removable dividers comprise of plastic. Stamp discloses a similar gold bag wherein said at least one removable divider comprises a plastic (Column 3, lines 56-60).
It would have been obvious to a person having ordinary skill in the art having the teachings of Kim and Stamp before them, when the application was filed, to have modified the golf bag of Kim to make the removable divider comprise of plastic, as taught by Stamp, to advantageously make the dividers are able to hold their positions in the mouth of the golf bag (Column 3, lines 56-60).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of US Patent 4828133 issued to Hougendobler (Here forth “Hougendobler”).
Regarding claim 8, Kim does not expressly disclose that the snap clip socket has a U-shaped face portion. Hougendobler discloses a similar divider wherein said snap clip socket comprises a U shaped socket face portion (Fig B) supported by a pair of angled socket struts (Fig B, strut can be of any angle; a pair of angled socket strut inner walls define a first socket opening).
It would have been obvious to a person having ordinary skill in the art having the teachings of Kim and Hougendobler before them, when the application was filed, to have modified the golf bag of Kim to include a U-shaped socket face portion and angled socket struts, as taught by Hougendobler, to advantageously allow a snap clip to easily be guided into the socket.


    PNG
    media_image2.png
    568
    460
    media_image2.png
    Greyscale

Fig B- Examiner Annotated Fig 5 of Hougendobler
Regarding claim 9, Kim as modified includes all of the limitations including wherein a pair of angled socket strut inner walls define a first socket opening (See detailed description of the rejection of claim 8). 
Regarding claim 10, Kim further discloses: wherein a on full insertion of said removable divider (snap clip 44 of divider 40a) into said snap clip socket (50, 50a), each of said snap clip arms (arms of snap clip 44) and each of said pair of latches (latches are at the ends of the arms of snap clip 44) expand apart (latches compress toward each other when inserted into opening of 50 and expand to lock at 50a) where said latches (attached to arms of 44) fill a pair of latch spaces defined by a pair of lower walls.
But Kim does not expressly disclose that the lower walls of the socket struts are angled and the lower walls of the socket face portion is U-shaped. 
Hougendobler discloses a similar divider wherein  a pair of lower walls (Fig B) of each angled socket struts (Fig B) and a pair of lower walls (Fig B) of each U-shaped socket face portion (Fig B). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kim to incorporate the teachings of Hougendobler to include U-shaped socket face portion and angled socket struts on the lower walls that allows the user to easily guided the snap clip into the socket.
It would have been obvious to a person having ordinary skill in the art having the teachings of Kim and Hougendobler before them, when the application was filed, to have modified the golf bag of Kim to include a U-shaped socket face portion and angled socket struts, as taught by Hougendobler, to advantageously allow a snap clip to easily be guided into the socket.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of US Patent 8720833 issued to Jack (Here forth “Jack”).
Regarding claim 11, Kim does not expressly disclose a block between the end portion and snap portion of the removable divider. Jack discloses a similar golf bag wherein said removeable divider comprises a block (Column 4, lines 61-63) disposed between an end portion of said removable divider and said snap clip.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kim to incorporate the teachings of Jack to include a block that can strengthen the area between the end portion of the removable divider and snap-clip to prevent breakage of the snap clip from the divider (Column 4, lines 61-63).
Regarding claim 12, Kim as modified does not expressly disclose a block disposed between an end portion of the removable divider and base portion of said snap clip. Jack discloses a similar golf bag wherein said block (Column 4, lines 61-63) is disposed between an end portion of said removable divider and a base portion of said snap clip.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kim to incorporate the teachings of Jack to include a block that can strengthen the area between the end portion of the removable divider and snap-clip to prevent breakage of the snap clip from the divider (Column 4, lines 61-63).
Regarding claim 13, Kim as modified does not expressly disclose a block. Jack discloses a similar golf bag wherein said block (Column 4, lines 61-63) comprises an angled wall block (Figure 6B, rib 96 is angled relative to any plane as angle and plane are not specified).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kim to incorporate the teachings of Jack to include an angled block that can strengthen the area between the end portion of the removable divider and snap-clip to prevent breakage of the snap clip from the divider (Column 4, lines 61-63).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731